I dissent. The majority opinion admits, without qualification, that "there was sufficient evidence to support the verdict." The further analysis of the evidence made "in order to determine whether there has probably been a miscarriage of justice," because of the errors committed by the trial court, does not, in my opinion, establish that the case was "a close one." The evidence in the case, aside from, and unaffected by, any errors of the trial court, being sufficient to support the conviction, no miscarriage of justice resulted.
Richards, J., concurred.